PER CURIAM.
The revocation of appellant’s probation is affirmed, but we remand with directions that the finding of violations of the conditions requiring payments to the Fine and Forfeiture Fund and of the costs of supervision be deleted from the order of revocation. Appellant did not admit this violation, there was no evidence to show that appellant was able to pay the costs, and the trial judge announced at the conclusion of the revocation hearing that he would not revoke probation on those grounds. See Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979).
GRIMES, C. J., and SCHEB and OTT, JJ., concur.